Title: To George Washington from James Brice, 8 August 1789
From: Brice, James
To: Washington, George



Sir
Annapolis 8th Augt 1789.

I take the liberty of soliciting your notice in the distribution of offices in the Executive Department of Government—If your Excellency, and the Honorable Senate should think me qualified to serve the United States in that Department, in the State of Maryland, I flatter myself my conduct in the office, I may be appointed to, will not discredit the choice. I beg permission to refer your Excellency to Mr Charles Carroll of Carrolton and to Mr John Henry Senators from this State, who from their knowledge of me and our public affairs are capable of giving full information respecting my character and conduct. I have the honor to be with the highest respect Your Excellency’s Obedt Servt

James Brice

